Exhibit 10.11.8

2011 PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

(Teradata Corporation 2007 Stock Incentive Plan)

You have been awarded the contingent right to receive a credit of stock units
(the “Stock Units”) under the Teradata Corporation 2007 Stock Incentive Plan
(the “Plan”), upon the terms and subject to the conditions of this 2011
Performance-Based Restricted Stock Unit Agreement (this “Agreement”) and the
Plan. Please refer to the stock unit information page on the website of
Teradata’s third party Plan administrator for your “Target Number of Stock
Units.”

1. Crediting of Stock Units.

(a) In General. Your right to receive a credit of all, a portion, or a multiple
of the Target Number of Stock Units shall be contingent upon the extent to which
Teradata Corporation (the “Company”) achieves the two equally weighted
performance goals set forth below (the “Performance Goals”) for the performance
period commencing January 1, 2011 and ending December 31, 2011 (the “Performance
Period”), in accordance with the payout levels set forth on the attached Exhibit
A (the “Performance Metrics”). For purposes of this Agreement, the Performance
Goals are (i) revenue of the Company for the Performance Period, as determined
in accordance with Generally Accepted Accounting Principles in the United States
(“GAAP”) in effect at the time the revenue target is established, without regard
to any change in accounting standards that may be required by the Financial
Accounting Standards Board after the target is established, and (ii) earnings
per share of the Company for the Performance Period, on a fully diluted basis,
as reported on a non-GAAP basis, excluding stock compensation expense. The
Compensation and Human Resource Committee of the Company’s Board of Directors
(the “Committee”) may establish special adjustments that will be applied in
calculating the extent to which the Performance Goals have been satisfied,
provided that the adjustments are set forth in writing no later than 90 days
after the beginning of the Performance Period.

(b) Crediting to Account. After the end of the Performance Period, the Committee
shall determine in writing the extent, if any, to which each of the Performance
Goals has been satisfied and shall determine the percentage, if any, of the
Target Number of Stock Units that shall be credited to a book entry account
established on your behalf (the “Account”), based on the payout level identified
in the Performance Metrics. Each Stock Unit credited to your Account under this
Section 1(b) shall represent the contingent right to receive one share of the
Company’s common stock (a “Share”) and shall at all times be equal in value to
one Share.

(i) If, upon the conclusion of the Performance Period, the Company achieves less
than 25% of the target level of a Performance Goal, then you shall not receive a
credit of any Stock Units with respect to that Performance Goal, and if the
Company achieves less than 25% of the target level for both Performance Goals,
this Agreement shall terminate immediately without further action or notice.

(ii) If, upon the conclusion of the Performance Period, the Company achieves 25%
or more of the target level of a Performance Goal, then you shall be credited
with a number of Stock Units with respect to such Performance Goal, effective on
the business day



--------------------------------------------------------------------------------

immediately following the day in which the Committee certifies the achievement
of the Performance Goal as provided in this Section 1(b) (the “Crediting Date”),
equal to the product of (A) your Target Number of Stock Units, multiplied by
(B) the combined weighted average of the payout levels for both Performance
Goals as identified in the Performance Metrics (subject to such rounding
conventions as may be implemented from time-to-time by Teradata’s third party
Plan administrator).

(c) Forfeiture of Stock Units. Except as otherwise provided in Section 3, your
right to receive a credit of Stock Units shall be forfeited automatically
without further action or notice in the event that you cease to be employed by
the Company or any of its affiliate companies (referred to collectively herein
as “Teradata”) through the end of the Performance Period.

2. Vesting, Forfeiture and Payment of Stock Units.

(a) Vesting. The Stock Units, if any, credited to your Account in accordance
with Section 1 above shall be subject to the following vesting schedule:

(i) The Stock Units shall vest on November 30, 2013 (the “Vesting Date”),
provided that you are continuously employed by Teradata until the Vesting Date.

(ii) If you cease to be employed by Teradata due to (A) your death, or (B) your
Disability (defined by reference to Teradata’s long-term disability plan that
covers you), in either case after the end of the Performance Period but prior to
the Vesting Date, then the Stock Units shall become fully vested upon such
termination.

(iii) If you cease to be employed by Teradata prior to a Change in Control (as
defined in the Plan) due to (A) your Retirement (defined as termination by you
of your employment with Teradata at or after age 55 with the consent of the
Committee); or (B) a reduction-in-force, in either case after the end of the
Performance Period but prior to the Vesting Date, then a pro rata portion of the
Stock Units credited to your Account shall become fully vested upon such
termination, determined by multiplying the number of Stock Units by a fraction,
the numerator of which is the number of full and partial months of employment
you completed commencing with January 1, 2011, and the denominator of which is
36 months (subject to such rounding conventions as may be implemented from
time-to-time by Teradata’s third party Plan administrator). The remaining number
of Stock Units shall be forfeited without further action or notice.

(iv) If a Change in Control occurs after the end of the Performance Period and
prior to the Vesting Date, and the Stock Units are not assumed, converted or
replaced by the continuing entity, then the Stock Units shall vest upon the
Change in Control.

(v) If a Change in Control occurs after the end of the Performance Period and
prior to the Vesting Date, and the Stock Units are assumed, converted or
replaced by the continuing entity, then the Stock Units shall vest in full,
provided that you remain employed with Teradata through the earliest of (A) the
Vesting Date, (B) the date that Teradata terminates your employment without
Cause (as such term is defined in the Plan), (C) the date your employment with
Teradata terminates due to death, Disability, Retirement, a reduction-in-force,



--------------------------------------------------------------------------------

or (D) if you are a participant in the Teradata Change in Control Severance
Plan, a Teradata Severance Policy or a similar arrangement that defines “Good
Reason” in the context of a resignation following a Change in Control (a “CIC
Plan”), the date you terminate your employment with Teradata for “Good Reason”
as defined in the CIC Plan, provided that such termination occurs within the
two-year period commencing on the Change in Control.

(b) Forfeiture. The Stock Units credited to your Account that have not yet
vested pursuant to Section 2(a) shall be forfeited automatically without further
action or notice if you cease to be employed by Teradata prior to the Vesting
Date other than as provided in Sections 2(a)(ii), (iii) or (v).

(c) Payment. Except as otherwise provided in Section 3 or Section 4 of this
Agreement, the Company shall deliver the Shares underlying the vested Stock
Units credited to your Account in accordance with this Agreement within seventy
(70) days after the earlier of (i) the Vesting Date, or (ii) your termination of
employment.

3. Certain Events During Performance Period.

(a) Certain Terminations. If during the Performance Period you cease to be
employed by Teradata prior to a Change in Control (as defined in the Plan) due
to death, Disability, Retirement or a reduction-in-force, then the Company shall
credit to your Account a pro-rated number of Stock Units, which shall be fully
vested, and which shall be calculated by multiplying (i) the actual number of
Stock Units that would have been credited to your Account in accordance with
Section 1 of this Agreement had you continued in employment throughout the
Performance Period, determined based on the actual performance of the Company
during such Performance Period, by (ii) a fraction, the numerator of which is
the number of full and partial months of employment you completed commencing
with January 1, 2011, and the denominator of which is 36 months (subject to such
rounding conventions as may be implemented from time-to-time by Teradata’s third
party Plan administrator). Except as otherwise provided in Section 4 of this
Agreement, the Company shall deliver to you the Shares underlying the pro-rated
number of Stock Units within seventy (70) days after the end of the Performance
Period.

(b) Change in Control.

(i) If a Change in Control occurs during the Performance Period, and this award
is not assumed, converted or replaced by the continuing entity, then the Target
Number of Stock Units shall be credited to your Account, as of the date of the
Change in Control, and the units shall be fully vested at that time. The Company
shall deliver to you the Shares underlying the Target Number of Stock Units
within 30 days after such Change in Control. Notwithstanding the foregoing, to
the extent that your right to receive such Shares constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code (“Section 409A”),
the Company shall deliver to you the Shares underlying the Target Number of
Stock Units within seventy (70) days after the earlier of (i) the Vesting Date,
or (ii) your termination of employment (except as otherwise provided in
Section 4 of this Agreement).



--------------------------------------------------------------------------------

(ii) If a Change in Control occurs during the Performance Period, and this award
is assumed, converted or replaced by the continuing entity, then the Target
Number of Stock Units shall be credited to your Account, as of the date of the
Change in Control, and the units shall vest in full, provided that you remain
employed with Teradata through the earliest of (A) the Vesting Date, (B) the
date that Teradata terminates your employment without Cause (as such term is
defined in the Plan), (C) the date your employment with Teradata terminates due
to death, Disability, Retirement, a reduction-in-force, or (D) if you are a
participant in a CIC Plan, the date you terminate your employment with Teradata
for “Good Reason” as defined in the CIC Plan, provided that such termination
occurs within the two-year period commencing on the Change in Control. If the
Target Number of Stock Units credited to your Account in accordance with this
Section 3(b)(ii) becomes vested by reason of a termination of your employment
that occurs on or prior to the end of the Performance Period, then, except as
otherwise provided in Section 4 of this Agreement, the Company shall deliver to
you the Shares underlying the Target Number of Stock Units within seventy
(70) days after the end of the Performance Period. If the Target Number of Stock
Units credited to your Account in accordance with this Section 3(b)(ii) becomes
vested after the end of the Performance Period, then except as otherwise
provided in Section 4 of this Agreement, the Company shall deliver the Shares
underlying the vested Target Number of Stock Units credited to your Account
within seventy (70) days after the earlier of (x) the Vesting Date, or (y) your
termination of employment.

4. Section 409A Compliance. The intent of the parties is that payments under
this Agreement comply with Section 409A of the Code or are exempt therefrom and
this Agreement shall be interpreted, administered and governed in accordance
with such intent.

(a) Termination of Employment. To the extent that you are a U.S. taxpayer, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of Shares subject to
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and you are no longer providing services (at a level that would
preclude the occurrence of a “separation from service” within the meaning of
Section 409A) to Teradata as an employee or consultant, and for purposes of any
such provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A.

(b) Payment Delay for Specified Employees. If you are a “specified employee,” as
determined under the Company’s policy for identifying specified employees on the
date of termination, then to the extent required in order to comply with
Section 409A, all payments made under this Agreement that constitute a “deferral
of compensation” within the meaning of Section 409A that are provided as a
result of a “separation from service” within the meaning of Section 409A for any
reason other than your death and that would otherwise be paid or provided during
the first six months following such separation from service shall be accumulated
through and paid within 30 days after the first business day that is more than
six months after the date of your separation from service (or, if you die during
such six-month period, within 30 days after your death).

(c) Acceleration of Payment. Notwithstanding anything to the contrary contained
in this Agreement, the Committee shall have the right, at any time in its sole



--------------------------------------------------------------------------------

discretion, to accelerate the time of a payment under this Agreement to a time
otherwise permitted under Section 409A in accordance with the requirements,
restrictions and limitations of Treasury Regulation Section 1.409A-3(j).

5. Confidentiality. By accepting this award, unless disclosure is required by
applicable law or regulation, you agree to keep this Agreement confidential and
not to disclose its contents to anyone except your attorney, your immediate
family, or your financial consultant, provided such persons agree in advance to
keep such information confidential and not disclose it to others. The Stock
Units will be forfeited if you violate the terms and conditions of this
Section 5.

6. Transferability. At all times before payment, the Stock Units may not be
sold, transferred, pledged, assigned or otherwise alienated, except by
beneficiary designation, will or by the laws of descent and distribution upon
your death. Any purported transfer or encumbrance in violation of the provisions
of this Section 6 shall be void, and the other party to any such purported
transaction shall not obtain any rights to or interest in such Stock Units.

7. Dividend Equivalents. From and after the Crediting Date and until the earlier
of (a) the time when the Stock Units are paid in accordance with this Agreement
or (b) the time when your rights in the Stock Units are forfeited in accordance
with Section 2(b) hereof, on the date that Teradata pays a cash dividend (if
any) to holders of Shares generally, you shall receive additional Stock Units
equal to (x) the number of Stock Units held by you as of the date of record for
such dividend, provided that the record date occurs on or after the Crediting
Date; multiplied by (y) the per Share cash dividend amount; divided by (z) the
Fair Market Value per Share on the dividend payment date. The additional Stock
Units shall be subject to the same terms and conditions as the Stock Units
covered by this Agreement, including without limitation the forfeiture
provisions of Section 2(b) of this Agreement.

8. Misconduct. Your rights under this Agreement shall be forfeited if the
Committee determines that you engaged in misconduct in connection with your
employment with Teradata.

9. Withholding. Teradata has the right to deduct or cause to be deducted from,
or collect or cause to be collected, with respect to the taxation of any Stock
Units, any federal, state, local, foreign or other taxes required by the laws of
the United States or any other country to be withheld or paid with respect to
the Stock Units, and you or your legal representative or beneficiary will be
required to pay any such amounts. By accepting this award, you consent and
direct that, if you are paid through Teradata’s United States payroll system at
the time the Stock Units are settled, Teradata’s stock plan administrator will
withhold or sell the number of Shares underlying the Stock Units as Teradata, in
its sole discretion, deems necessary to satisfy such withholding requirements;
provided, however, that if Teradata is required to withhold any taxes prior to
settlement of the Stock Units, then you agree that Teradata may satisfy those
withholding obligations by withholding cash from your compensation otherwise due
to you or by any other action as it may deem necessary to satisfy the
withholding obligation. In no event shall the Fair Market Value of the Shares of
common stock to be surrendered pursuant to this section to satisfy applicable
withholding taxes exceed the minimum amount of taxes required to be withheld or
such other amount that will not result in a negative accounting impact. If you
are paid through a



--------------------------------------------------------------------------------

non-United States Teradata payroll system, you agree that Teradata may satisfy
any withholding obligations by withholding cash from your compensation otherwise
due to you or by any other action as it may deem necessary to satisfy the
withholding obligation.

10. Restrictive Covenants. In exchange for the Stock Units, you agree that
during your employment with Teradata and for a period of twelve (12) months
after the termination of employment (or if applicable law mandates a maximum
time that is shorter than twelve months, then for a period of time equal to that
shorter maximum period), regardless of the reason for termination, you will not,
without the prior written consent of the Chief Executive Officer of Teradata,
(a) render services directly or indirectly to, or become employed by, any
Competing Organization (as defined in this Section 10 below) to the extent such
services or employment involves the development, manufacture, marketing, sale,
advertising or servicing of any product, process, system or service which is the
same or similar to, or competes with, a product, process, system or service
manufactured, sold, serviced or otherwise provided by Teradata to its customers
and upon which you worked or in which you participated during the last two
(2) years of your Teradata employment; (b) directly or indirectly recruit, hire,
solicit or induce, or attempt to induce, any exempt employee of Teradata to
terminate his or her employment with or otherwise cease his or her relationship
with Teradata; or (c) solicit the business of any firm or company with which you
worked during the preceding two (2) years while employed by Teradata, including
customers of Teradata. If you breach the terms of this Section 10, you agree
that in addition to any liability you may have for damages arising from such
breach, any unvested Stock Units will be immediately forfeited, and you agree to
pay to Teradata the Fair Market Value of any Stock Units that vested and that
were paid during the twelve (12) months prior to the date of termination of your
employment. Such Fair Market Value shall be determined as of the date that the
Stock Units become vested. If you breach the terms of this Section 10 prior to
the end of the Performance Period but after you incur a termination described in
Section 3(a) of this Agreement, your award will be forfeited and you will not
receive the pro-rata portion of the Stock Units.

As used in this Section 10, “Competing Organization” means an organization
identified as a Competing Organization by the Chief Executive Officer of
Teradata for the year in which your employment with Teradata terminates, and any
other person or organization which is engaged in or about to become engaged in
research on or development, production, marketing, leasing, selling or servicing
of a product, process, system or service which is the same or similar to or
competes with a product, process, system or service manufactured, sold, serviced
or otherwise provided by Teradata to its customers. The list of Competing
Organizations identified by the Chief Executive Officer is maintained by the
Teradata Law Department.

11. Arbitration. By accepting this award, you agree that, where permitted by
local law, any controversy or claim arising out of or related to your employment
relationship with Teradata shall be resolved by first exhausting any Teradata
internal dispute resolution process and policy, and then by arbitration pursuant
to such policy. If you are employed outside the United States, where permitted
by local law, the arbitration shall be conducted in the regional headquarters
city of the business unit in which you work. The arbitration shall be held
before a single arbitrator who is an attorney knowledgeable in employment law.
The arbitrator’s decision and award shall be final and binding and may be
entered in any court having jurisdiction. For arbitrations held in the United
States, issues of arbitrability shall be determined in accordance



--------------------------------------------------------------------------------

with the federal substantive and procedural laws relating to arbitration; all
other aspects shall be interpreted in accordance with the laws of the state in
which the headquarters of Teradata is located. Each party shall bear its own
attorney’s fees associated with the arbitration and other costs and expenses of
the arbitration shall be borne as provided by the rules of the American
Arbitration Association for an arbitration held in the United States, or similar
applicable rules for an arbitration held outside the United States.

Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 10, Teradata will sustain irreparable injury and will not have an
adequate remedy at law. As a result, you agree that in the event of your breach
of Section 10 Teradata may, in addition to any other remedies available to it,
bring an action in a court of competent jurisdiction for equitable relief to
preserve the status quo pending appointment of an arbitrator and completion of
an arbitration. You stipulate to the exclusive jurisdiction and venue of the
state and federal courts located in the location from which Teradata’s equity
programs are administered, for any such proceedings.

12. Compensation Recovery Policy. By accepting this award, you acknowledge and
agree that, notwithstanding any other provision of this Agreement to the
contrary, you may be required to forfeit or repay any or all of the Stock Units
pursuant to the terms of the Teradata Corporation Compensation Recovery Policy
(or a successor policy), as the same may be amended to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or any rules or
regulations issued by the Securities and Exchange Commission rule or applicable
securities exchange.

13. Beneficiaries; Successors.

(a) Without limiting Section 6 of this Agreement, you may designate one or more
beneficiaries to receive all or part of any Stock Units to be distributed in
case of your death, and you may change or revoke such designation at any time.
In the event of your death, any Stock Units distributable hereunder that are
subject to such a designation will be distributed to such beneficiary or
beneficiaries in accordance with this Agreement. Any other Stock Units not
designated by you will be distributable to your estate. If there is any question
as to the legal right of any beneficiary to receive a distribution hereunder,
the Stock Units in question may be transferred to your estate, in which event
Teradata will have no further liability to anyone with respect to such Stock
Units.

(b) The provisions of this Agreement shall inure to the benefit of, and be
binding upon, your successors, administrators, heirs, legal representatives and
assigns, and the successors and assigns of the Company.

14. Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held to be unenforceable or invalid by a court or
other tribunal of competent jurisdiction (including an arbitration tribunal), it
shall be severed and shall not affect any other part of this Agreement, which
will be enforced as permitted by law.

15. Amendment. The terms of this award of Stock Units as evidenced by this
Agreement may be amended by the Teradata Board of Directors or the Committee.



--------------------------------------------------------------------------------

16. Adjustments. The number of Stock Units and the number and kind of shares of
stock covered by this Agreement shall be subject to adjustment as provided in
Section 3 of the Plan.

17. Plan Governs. In the event of a conflict between the terms and conditions of
this Agreement and the terms and conditions of the Plan, the terms and
conditions of the Plan shall prevail, except that with respect to matters
involving choice of law, the terms and conditions of Section 10 of this
Agreement shall prevail.

18. Dividend; Voting Rights. You shall not possess any incidents of ownership
(including, without limitation, dividend and voting rights) in the Shares
underlying the Stock Units credited to your Account until such Shares have been
delivered to you in accordance with Section 2, Section 3 or Section 4 hereof.
The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and your rights will be no greater than that of an unsecured general creditor.
No assets of the Company will be held or set aside as security for the
obligations of the Company under this Agreement.

19. No Employment Contract. Nothing contained in this Agreement shall confer
upon you any right with respect to continuance of employment by Teradata, nor
limit or affect in any manner the right of Teradata to terminate your employment
or adjust your compensation.

20. Non-U.S. Employees. Notwithstanding any provision herein, if your employment
with Teradata is subject to the rules and regulations of one or more non-United
States jurisdictions, then your participation in the Plan shall be subject to
any special terms and conditions as set forth in any appendix for your country
(the “Appendix”). Moreover, if you relocate to one of the countries included in
the Appendix, the special terms and conditions for such country will apply to
you, to the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Appendix constitutes part of this
Agreement.

21. Acceptance of Terms. By accepting any benefit under this Agreement, you and
each person claiming under or through you shall be conclusively deemed to have
indicated their acceptance and ratification of, and consent to, all of the terms
and conditions of this Agreement and the Plan and any action taken under this
Agreement or the Plan by the Committee, the Board or Teradata, in any case in
accordance with the terms and conditions of this Agreement.

22. Electronic Delivery. Teradata may, in its sole discretion, decide to deliver
any documents related to current or future participation in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by Teradata or a third party designated by
Teradata.



--------------------------------------------------------------------------------

APPENDIX

Form of 2011 Performance-Based Restricted Stock Unit Agreement

For Non-U.S. Employees

Under the Teradata Corporation 2007 Stock Incentive Plan

Terms and Conditions

This Appendix includes additional terms and conditions that govern the Stock
Units granted to you under the Plan if you reside in one of the countries listed
below. Certain capitalized terms used but not defined in this Appendix have the
meanings set forth in the Plan and/or the Agreement.

Notifications

This Appendix may also include information regarding exchange controls and
certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of November
2008. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the information in the Appendix
as the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
that your Stock Units vest or you sell Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of any particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you.

AUSTRALIA

Settlement of Stock Units. Notwithstanding any discretion in the Plan or
anything to the contrary in the Agreement, the grant of Stock Units does not
provide any right for you to receive a cash payment and the Stock Units are
payable in Shares only.

Securities Law Information. If you acquire Shares under the Plan and you offer
such Shares for sale to a person or entity resident in Australia, the offer may
be subject to disclosure requirements under Australian law. You should obtain
legal advice on your disclosure obligations prior to making any such offer.